Citation Nr: 9925834	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  97-10 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right hip injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1. In an unappealed Board action dated in September 1986, 
service connection for an acquired psychiatric disorder 
was denied.

2. Evidence added to the record since the September 1986 
Board decision is not merely cumulative of evidence of 
record in September 1996, but is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.

3. In an unappealed rating Board decision in dated September 
1986, service connection for residuals of a right hip 
injury was denied.

4. Evidence added to the record since the September 1986 
Board decision is not merely cumulative of evidence of 
record in September 1986, but is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1. The unappealed September 1986 Board decision which denied 
the veteran's claim for service connection for an acquired 
psychiatric disorder is final, and new and material 
evidence has not been received to reopen the claim.  
38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2. The unappealed Board decision which denied the veteran's 
claim for service connection for residuals of a right hip 
injury is final, and new and material evidence has not 
been received to reopen the claim.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1986 decision, the Board denied the veteran's 
claims for service connection for an acquired psychiatric 
disorder and residuals of a right hip injury.  That decision 
was not appealed and is final.  38 U.S.C.A. § 7104.

Except as provided in 38 U.S.C.A. § 5108, when a claim is 
disallowed by the Board, the claim may not thereafter be 
reopened and allowed and a claim based upon the same facts 
may not be considered.  38 U.S.C.A. § 7104(b).  The exception 
to section 7104 provides that when "new and material 
evidence" is presented and secured with respect to a claim 
that has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The United States Court of Appeals for Veterans Claims 
(Court) has articulated a new three-step process which must 
be followed in disposing of attempts to reopen a previously 
denied claim to which finality has attached.  Under the new 
test, VA must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  "New evidence "means evidence 
not previously submitted to agency decision makers . . . 
which is neither cumulative nor redundant"; "material 
evidence is new evidence "which bears directly and 
substantially upon the specific matter under consideration" 
and "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  Elkins v. West, 12 Vet. App. 209, 216 (1999) (en 
banc).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim the Secretary 
must determine whether, based upon all the evidence of record 
in support of the claim, presuming its credibility, the claim 
as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the 
Secretary may then proceed to evaluate the merits of the 
claim, but only after ensuring that his duty to assist under 
38 C.F.R. § 5107(b) has been fulfilled.  Elkins at 218-19; 
Winters v. West, 12 Vet. App. 203, 206-07 (en banc).

I.  Psychiatric disability

Pertinent evidence of record at the time of the September 
1986 Board decision included the veteran's service medical 
records, VA compensation and pension examination reports, and 
VA Medical Center treatment reports.  Service medical records 
show a pre-induction history of nervousness as reported by 
the veteran.  However, the service medical records were 
negative for treatment or objective signs of psychiatric 
disability.  The first indication of post-service psychiatric 
problems was a January 1983 VA hospitalization for alcoholism 
and acute anxiety.  He was treated for two days and then 
released.  Further medical evidence predating the September 
1986 Board decision showed that VA psychiatric evaluation 
conducted in August 1983 was positive for chronic alcohol 
abuse, but no other acquired psychiatric disability.  
Subsequent old medical evidence includes VA Medical Center 
records spanning 1983 and 1984 showing continued treatment 
for anxiety and alcoholism.

Since the September 1986 Board decision, pertinent evidence 
added to the record includes a January 1986 letter from a 
private physician, received at the RO in April 1986, showing 
that the veteran had been treated on one occasion resulting 
in a diagnosis of severe anxiety neurosis.  In the years 
since that time, the veteran has been seen on multiple 
occasions at VA medical and Kentucky Correctional facilities 
for treatment of alcoholism, anxiety, and symptoms of 
depression.  

In August 1987, the veteran was awarded Social Security 
Administration (SSA) disability benefits due to multiple 
disabilities: chronic alcoholism and its physical residuals, 
gastrointestinal disability, and a personality disorder.

Since receiving SSA benefits, further treatment has ensued 
resulting in diagnoses of a panic disorder, agoraphobia, 
depression, anxiety, and dysthymia.  Some specific clinical 
reports of note include a November 1991 VA examination report 
in which an examiner issued an Axis I diagnosis of alcoholism 
and an Axis II diagnosis of antisocial traits.  

More recently, in May 1993, a VA examiner assessed the 
veteran for psychiatric disability and found that the veteran 
had a panic disorder which he reported had plagued him since 
age 13.  The panic attacks were said to be less severe than 
earlier in the veteran's life.  His condition was well 
controlled by psychiatric medication and the examiner deemed 
the condition as not impairing with respect to social and 
industrial adaptability.  The examiner offered an Axis I 
diagnoses of a panic disorder, anxiety disorder (not 
otherwise specified), and alcohol abuse in remission.

At personal hearings held in June 1997 at the RO and in 
August 1998 before the undersigned Member of the Board, the 
veteran testified, essentially, that he had suffered many 
panic attacks since adolescence, well before his entrance 
into active duty.  In his testimony, the veteran contended 
that the pre-existing panic condition was aggravated by his 
period of service with the military.  The veteran maintained 
that he self-treated the condition with alcohol in the years 
since his separation from service.

The specified basis for the September 1986 Board denial was 
that the veteran's anxiety disorder was not shown to have its 
onset in service.  The Board found that although the veteran 
had complained of psychiatric symptoms predating his entrance 
into service, the first evidence of a psychiatric diagnosis 
was many years following his separation from service.  
Accordingly, the Board determined that service connection for 
an acquired psychiatric disorder was not warranted and denied 
that claim on the merits.

The newly submitted medical evidence outlined above is 
"new" with respect to reopening the claim in question, as 
the treatment reports were not previously of record and show 
ongoing treatment for a variety of psychiatric conditions 
which had not been of record prior to the 1986 Board decision 
and are thus not cumulative nor redundant.  However, given 
that this newly submitted medical evidence essentially shows 
post-service manifestations of a psychiatric disability, 
including panic and anxiety disorders, without addressing the 
effect of the veteran's service on his psychiatric status, 
and given that similar evidence was already of record prior 
to the September 1986 Board decision, the Board is of the 
opinion that the newly submitted evidence is not so 
significant, when considered by itself or in connection with 
evidence previously of record, that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
the Board is of the opinion that the newly submitted evidence 
is not "new and material" and that the claim for service 
connection for a psychiatric disability should not be 
reopened. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

II.  Residuals of right hip injury

Prior to the Board's September 1986 decision, pertinent 
evidence included service pre-induction examination reports 
revealing complaints of occasional stiffness of the right hip 
due to a dislocation occurring nine months previously.  In 
addition, the veteran complained at his November 1964 
induction examination that he had a history of swollen or 
painful joints.  In December 1964, he was seen for complaints 
of pain in the right thigh which was said to radiate down 
from the inguinal ligament; a history of a "chipped" hip 
was noted.  Examination of the hip was negative.  Full range 
of hip motion was found.  The clinical impression was muscle 
strain.  At the time of his separation examination, normal 
musculoskeletal findings were noted.

Also of record at the time of the 1986 Board decision, was 
the report from a July 1983 VA examination.  According to 
that report, the veteran offered a history of a hip injury 
occurring in 1963 before his entry into service.  Examination 
of the right hip revealed slight loss of motion with flexion 
limited to 90 degrees as opposed to 120 degrees for the left 
hip.  Slight restriction of motion on internal and external 
rotation and in abduction of the right hip was noted.  X-ray 
of the right hip showed marked osteophyte formation, marginal 
sclerosis , and symmetric loss of joint space indicating 
moderately advanced osteoarthritis.  The examiner diagnosed, 
inter alia, residuals of old trauma to the right hip joint, 
with advanced osteoarthritis.  No opinion connecting post-
service manifestations with any service incidents or clinical 
findings was given.

Further old evidence included the report from a December 1984 
VA examination.  The report states that the veteran 
complained of right hip discomfort.  Examination of the right 
hip revealed no objective evidence of restriction of 
movement, although the veteran did complain of pain on hip 
motion in all directions.  An x-ray of the right hip showed 
minimal osteoarthritic changes.  Osteoarthritis of the right 
hip was diagnosed.  Again, no clinical opinion addressing a 
nexus between service activity and residuals of the right hip 
injury was offered.

Since the September 1986 Board decision, pertinent evidence 
added to the claims file includes multiple VA treatment 
reports revealing continued deterioration of the veteran's 
right hip, including increasing severity of osteoarthritis.  
Eventually, the veteran underwent a total right hip 
replacement at a VA facility in January 1998.  The newly 
added records are negative for opinions linking post-service 
right hip manifestations to service.

At his June 1997 and August 1998 personal hearings, the 
veteran testified essentially that after initially injuring 
his right hip in a pre-service motor vehicle accident in 
1963, he aggravated that condition by jumping from a truck 
while in service.  The veteran claimed he was treated in 
service and his duties were restricted due to his hip injury 
residuals.

The specified basis for the September 1986 Board denial with 
respect to compensation for residuals of a right hip injury 
was that the veteran's right hip impairment clearly and 
unmistakably preexisted his entrance into service and that 
the disability was not aggravated by his service.  

The newly submitted medical evidence outlined above is 
"new" with respect to reopening the claim in question, as 
the treatment reports were not previously of record and show 
worsening of, and eventual surgery for, right hip 
osteoarthritis.  However, because these newly added records 
do no more than show that the veteran has a non-service-
connected right hip disability which eventually required 
surgical intervention, they are not "material."  They do 
not offer a more complete picture with regard to the issue of 
whether the veteran's right hip injury residuals were 
aggravated by active duty service when compared to the 
evidence that was of record prior to September 1986.  Thus, 
the Board is of the opinion that the newly submitted evidence 
is not so significant, when considered by itself or in 
connection with evidence previously of record, that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board is of the opinion that the 
newly submitted evidence is not "new and material" and that 
the claim for service connection for residuals of a right hip 
injury should not be reopened.  38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).




ORDER

New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for 
psychiatric disability is denied.
 
New and material evidence not having been submitted, the 
appeal to reopen the claim for service connection for 
residuals of a right hip injury is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

